



EXHIBIT 10.1
REGIONS
PROMISSORY NOTE


Principal
Loan Date
Maturity
Bank/App
Loan No
Account
Officer
$30,000,000.00
08-31-2017
11-30-2017
01
REDACTED
REDACTED
REDACTED
References in the shaded area are for Lender's use only, and do not limit the
applicability of this document to any particular loan or item.
Any item above containing *** has been omitted due to text length limitations.



Borrower:
HIBBETT SPORTS, INC.
 
Lender:
REGIONS BANK
 
2700 MILAN COURT
   
BIRMINGHAM CORPORATE BANKING
 
BIRMINGHAM, AL 36211
   
1900 5TH AVENUE NORTH
       
ALBH1UL03B
       
BIRMINGHAM, AL 36203

[image0.jpg]

--------------------------------------------------------------------------------

Principal Amount: $30,000,000.00           Date of Note: August 31, 2017


PROMISE TO PAY. HIBBETT SPORTS INC ("Borrower'') promises to pay to REGIONS BANK
("Lender"), or order, in lawful money of the United States of America, the
principal amount of Thirty Million & 00/100 Dollars ($30,000,000.00) or so much
as may be outstanding, together with interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance.


PAYMENT. Borrower will pay this loan in full immediately upon Lender's demand.
If no demand is made, Borrower will pay this loan in accordance with the
following payment schedule:


Borrower will pay the interest due on this Note in monthly installments. The
first monthly installment of interest will be due on 10-01-2017, and the
remaining installments will be due on the same day of every month thereafter
until this Note has been paid in full, provided that, the installment for any
month in which there is no day which numerically corresponds to the date on
which the first installment is due shall be due on the last day of such month.
If not sooner paid, Borrower will pay the principal amount of this Note,
together with any unpaid interest in full on 11-30-2017.


Unless otherwise agreed or required by applicable law, payments will be applied
to accrued interest, then principal, then late charges, then miscellaneous fees;
provided that Lender reserves the right to apply payments to outstanding
indebtedness and obligations in any order that Lender may determine in its sole
discretion and Lender may change the methodology for the application of payments
at any time without notice to Borrower. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.


VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the London
Interbank Offered Rate (LIBOR - one month) (as defined below) for the applicable
Interest Period (as defined below) (the "Index"). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute index after
notifying Borrower. Lender will tell Borrower the current index rate upon
Borrower's request. The interest rate change will not occur more often than each
month. Borrower understands that Lender may make loans based on other rates as
well.  Interest on the unpaid principal balance of this Note will be calculated
as described in the "INTEREST CALCULATION METHOD" paragraph using a rate of
2.000 percentage points over the Index NOTICE: Under no circumstances will the
interest rate on this Note be more than the maximum rate allowed by applicable
law.


INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.


PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower or Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse" or similar language. If Borrower sends such a payment, Lender
may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Regions Bank, P. 0. Box 2224 Birmingham, AL 35246.


LATE CHARGE. If a payment is 12 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $10.00,
whichever is greater.


INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 2.000 percentage point margin ("'Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. However in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:


Payment Default. Borrower fails to make any payment when due under this Note.


Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term obligation covenant
or condition contained in any other agreement between Lender and Borrower.


Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.


False Statements. Any warranty representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect either now or at the
time made or furnished or becomes false or misleading at any time thereafter.


Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.


Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help repossession or any other
method, by any creditor of Borrower or by any governmental agency against any
collateral securing the loan. This includes a garnishment of any of Borrower's
accounts, including deposit accounts, with Lender. However, this Event or
Default shall not apply if there is a good faith dispute by Borrower as to the
validity or reasonableness of the claim which is the basis of the creditor or
forfeiture proceeding and if Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding in an amount determined by Lender
in its sole discretion as being an adequate reserve or bond for the dispute.


Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party or any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.


Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock or Borrower.


Adverse Change. A material adverse change occurs in Borrower's financial
condition or Lender believes the prospect of payment or performance of this Note
is impaired.


Insecurity. Lender in good faith believes itself insecure.


LENDER'S RIGHTS. Upon the occurrence of any default described in the "Death or
Insolvency" or "Creditor or Forfeiture Proceedings" clauses, to the extent that
any such default by a guarantor relates to the matters described in the clause
''Death or Insolvency" of the paragraph entitled "DEFAULT", the entire unpaid
principal balance under this Note and all accrued unpaid interest shall  become
immediately due, without notice, declaration or other action by Lender, and then
Borrower will pay that amount upon the occurrence of any other default described
in that paragraph, Lender  may declare the entire unpaid principal balance under
this Note and all accrued unpaid interest immediately due without notice and
then Borrower will pay that amount.


ATTORNEY'S FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorney's fees
and Lender's legal expenses whether or not there is a lawsuit including
attorneys' fees and expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction) appeals and any anticipated
post-judgment collection services. If not prohibited by applicable law, Borrower
also will pay any court costs in addition to all other sums provided by law.


JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.


GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Alabama without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Alabama.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender's option to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.


LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit modify
or revoke such guarantor's guarantee of this Note or any other loan with Lender;
(D) Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender; or (E) Lender in good faith believes itself
insecure.


WAIVER OF DEFENSES. Borrower agrees and acknowledges that Borrower does not have
any claims, defenses counterclaims, setoffs, rights of recoupment, or other
claims or any nature whatsoever (including but not limited to claims arising
from fraud, misrepresentation, breach of contract, breach of commitment,
impairment of collateral or waiver) against Lender, and Borrower hereby
expressly waives and releases any and all such claims defenses, counterclaims,
setoffs rights or recoupment or other claims or any nature whatsoever that it
may have against Lender.


FEES AND EXPENSES FOR LOAN MODIFICATIONS. Unless prohibited by applicable law or
unless it would constitute interest in excess of the maximum rate allowed under
applicable law, Borrower agrees to pay upon demand all of Lender's costs and
expenses, including reasonable attorney's fees incurred in connection with any
loan modification, amendment, restatement, supplement, restructuring waiver or
consent relating hereto or thereto whether or not any such amendment,
restatement, supplement, restructuring waiver or consent is executed or becomes
effective.


UNCONDITIONALLY CANCELLABLE. Lender may, at any time with or without cause,
refuse to make advances or otherwise extend credit under this Note (to the
extent permitted under applicable law).


PROHIBITED USES OF PROCEEDS. No portion of the proceeds of this Loan or any
Advance shall be used (i) to finance or refinance any commercial paper issued by
Borrower or (ii) in any manner that causes or might cause this Loan or such
Advance or the application of such Advance to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System as in
effect from time to time or any other regulation thereof or to violate the
federal Securities Exchange Act.


CREDITING OF PAYMENTS (LIBOR CREDITING OF PAYMENTS). Payments received after
Lender cut-off times established from time to time or on weekends or bank
holidays will be credited as of the next Business Day.


DEFINITION RELATING TO INDEX (LIBOR 1 MONTH). As used in this Note, the
following capitalized terms will have the meanings indicated:


''Business Day'' means a day on which the office of the Lender at which payments
under this Note are to be made is open for business.


''Interest Period" means each period commencing on the last day of the
immediately preceding Interest Period and ending on the same day of the month
that interest is due one month thereafter: provided (i) the first Interest
Period shall commence on the date hereof and end on the first day thereafter
that interest is due, (ii) any Interest Period that ends in a month for which
there is no day which numerically corresponds to the last day of the immediately
preceding Interest Period shall end on the last day of the month and (iii) any
Interest Period that would otherwise extend past the maturity date of this Note
shall end on the maturity date of this Note.


''LIBOR Business Day" means a day on which the office of the Lender at which
payments under this Note are to be made is open for business and on which
dealings in U. S. dollar deposits are carried out in the London interbank
market.


''London Interbank Offered Rate'' means, with respect to any Interest Period,
that rate for deposits in U. S. dollars for a period comparable to the term of
such Interest Period which appears on Reuters Screen LIBOR01 Page (or such other
page that may replace that page on that service or on such other comparable
financial information reporting service used by Lender, in its discretion, at
the time such rate is determined) as of 11:00 a.m., London, England time on the
day (the
"Pricing Date") that is two LIBOR Business Days preceding the first day of such
Interest Period (or if not so reported then as determined by the Lender from
another recognized source or from one or more interbank quotations in Lender's
discretion).





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AUTO DEBIT PROVISION
(REDACTED)


Borrower authorizes Lender to initiate entries to Borrower's checking or savings
account at the financial institution indicated above for the purpose of making
Borrower's periodic loan payments. Borrower also authorizes the financial
institution to withdraw these payments from Borrower's account. Borrower
acknowledges that this authorization may be revoked at any time by providing
written notice of revocation to Lender in such time and manner as to afford
Lender and the financial institution reasonable opportunity to act upon it.


Borrower understands that, in accordance with the terms of this loan, Borrower's
payment may change from time to time. Lender is authorized to change the amount
of the charge to Borrower's checking or savings account. Borrower understands
that Lender will provide prior notice or the new payment amount to Borrower to
the extent required under applicable law. If more than one law requires prior
notice of a payment change, Borrower agrees that notice provided pursuant to one
law shall constitute notice in accordance with all laws.


PRIOR NOTE. This note is made and executed for the purpose of continuing,
modifying and amending the terms of that certain promissory note in the
principal amount of $30,000,000.00, dated 08-19-2016, executed by the Borrower
and payable to the Bank or its predecessor or assignor. This note shall
constitute a true modification or amendment of the terms of the original note
which original note shall continue in full force and effect except as
specifically modified herein. This note shall not constitute a novation, payment
in full or satisfaction of the original note, nor shall this note in any other
way supersede the original note or any of the Loan Documents. This note shall
continue to be secured by any and all collateral securing the original note.


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.


GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific
default provisions or rights of Lender shall not preclude Lender's right to
declare payment of this Note on its demand. If any part of this Note cannot be
enforced, this fact will not affect the rest or the Note. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them.  Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.


BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


THIS NOTE IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS NOTE IS AND SHALL
CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.


BORROWER:






HIBBETT SPORTS INC


By:
/s/ Scott J. Bowman                                                 (Seal)
 
Scott J. Bowman, CFO of HIBBETT SPORTS INC





[image1.jpg]





--------------------------------------------------------------------------------

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING AN ACCOUNT


Principal
Loan Date
Maturity
Bank/App
Loan No
Account
Officer
$30,000,000.00
08-31-2017
11-30-2017
01
REDACTED
REDACTED
REDACTED
References in the shaded area are for Lender's use only, and do not limit the
applicability of this document to any particular loan or item.
Any item above containing *** has been omitted due to text length limitations.



Borrower:
HIBBETT SPORTS, INC.
 
Lender:
REGIONS BANK
 
2700 MILAN COURT
   
BIRMINGHAM CORPORATE BANKING
 
BIRMINGHAM, AL 36211
   
1900 5TH AVENUE NORTH
       
ALBH1UL03B
       
BIRMINGHAM, AL 36203

[image2.jpg]


This IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING AN ACCOUNT is attached
to and by this reference is made a part of the Promissory Note, dated August 31,
2017, and executed in connection with a loan or other financial accommodations
between REGIONS BANK and HIBBETT SPORTS INC.


To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.


What this means for you: When you open an account, we will ask for your name,
address, date of birth, and other information that will allow us to identify
you. We may also ask to see your driver's license or other identifying
documents.


THIS IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING AN ACCOUNT IS EXECUTED
ON AUGUST 31, 2017.


BORROWER:




HIBBETT SPORTS INC


By:
/s/ Scott J. Bowman                                                 (Seal)
 
Scott J. Bowman, CFO of HIBBETT SPORTS INC










--------------------------------------------------------------------------------

CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL


Principal
Loan Date
Maturity
Bank/App
Loan No
Account
Officer
$30,000,000.00
08-31-2017
11-30-2017
01
REDACTED
REDACTED
REDACTED
References in the shaded area are for Lender's use only, and do not limit the
applicability of this document to any particular loan or item.
Any item above containing *** has been omitted due to text length limitations.



Borrower:
HIBBETT SPORTS, INC.
 
Lender:
REGIONS BANK
 
2700 MILAN COURT
   
BIRMINGHAM CORPORATE BANKING
 
BIRMINGHAM, AL 36211
   
1900 5TH AVENUE NORTH
       
ALBH1UL03B
       
BIRMINGHAM, AL 36203

[image2.jpg]


I. THE UNDERSIGNED, DO HEREBY CERTIFY THAT:


THE CORPORATION'S EXISTENCE. The complete and correct name of the Corporation is
HIBBETT SPORTS INC ("Corporation"). The Corporation is a corporation for profit
which is, and at all times shall be, duly organized, validly existing, and in
good standing under and by virtue of the laws of the State of Delaware. The
Corporation is duly authorized to transact business in all other states in which
the Corporation is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which the Corporation is
doing business. Specifically, the Corporation is, and at all times shall be,
duly qualified as a foreign corporation in all states in which the failure to so
qualify would have a material adverse effect on its business or financial
condition. The Corporation has the full power and authority to own its
properties and to transact the business in which it is presently engaged or
presently proposes to engage. The Corporation maintains an office at 2700 MILAN
COURT, BIRMINGHAM, AL 35211. Unless the Corporation has designated otherwise in
writing, the principal office is the office at which the Corporation keeps its
books and records. The Corporation will notify Lender prior to any change in the
location of the Corporation's state of organization or any change in the
Corporation's name. The Corporation shall do all things necessary to preserve
and to keep in full force and effect its existence, rights and privileges, and
shall comply with all regulations, rules, ordinances, statutes, orders and
decrees of any governmental or quasi-governmental authority or court applicable
to the Corporation and the Corporation's business activities.


RESOLUTIONS ADOPTED. At a meeting of the Directors of the Corporation, or if the
Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held on
________________ at which a quorum was present and voting, or by other duly
authorized action in lieu of a meeting the resolutions set forth in this
Resolution were adopted.


OFFICER. The following named person is an officer of HIBBETT SPORTS INC:


NAMES
TITLES
AUTHORIZED
ACTUAL SIGNATURES
Scott J. Bowman
CFO
Y
/s/ Scott J. Bowman                     (Seal)



ACTIONS AUTHORIZED. The authorized person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation. Specifically but without limitation, the authorized person is
authorized, empowered and directed to do the following for and on behalf of the
Corporation:


Borrow Money. To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender
such sum or sums of money as in his or her judgment should be borrowed without
limitation.


Execute Notes. To execute and deliver to Lender the promissory note or notes, or
other evidence of the Corporation's credit accommodations on Lender's forms, at
such rates of interest and on such terms as may be agreed upon, evidencing the
sums of money so borrowed or any of the Corporation's indebtedness to Lender,
and also to execute and deliver to Lender one or more renewals, extensions,
modifications, refinancings, consolidations or substitutions for one or more of
the notes, any portion or the notes or any other evidence of credit
accommodations.


Grant Security. To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation's rear property
and all or the Corporation's personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions or such promissory notes), or any other or further
indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced. Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.





--------------------------------------------------------------------------------

CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL
(Continued)


Execute Security Documents. To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.


Negotiate Items. To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation's account with Lender or to cause such other disposition of
the proceeds derived therefrom as he or she may deem advisable.


Further Acts. In the case or lines or credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officer may in his or her discretion deem reasonably necessary or proper in
order to carry into effect the provisions of this Resolution.


ASSUMED BUSINESS NAMES. The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation. Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business: 
None


NOTICES TO LENDER. The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in the Corporation's name; (B) change
in the Corporation's assumed business name(s): (C) change In the management of
the Corporation; (D) change in the authorized signer(s); (E) change in the
Corporation's principal office address: (F) change in the Corporation's state of
organization; (G) conversion of the Corporation to a new or different type of
business entity; or (H) change in any other aspect or the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender. No change in the Corporation's name or state of organization will take
effect until after Lender has received notice.


CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS. The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case
may be, and occupies the position set opposite his or her respective name. This
Resolution now stands of record on the books of the Corporation is in full force
and effect and has not been modified or revoked in any manner whatsoever.


NO CORPORATE SEAL. The Corporation has no corporate seal and therefore no seal
is affixed to this Resolution.


CONTINUING VALIDITY. Any and all acts authorized pursuant to this Resolution and
performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time). Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.


IN TESTIMONY WHEREOF. I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.


I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow
/ Grant Collateral is dated August 31, 2017.


THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.




CERTIFIED TO AND ATTESTED BY:






/s/ Scott J. Bowman                                                   (Seal)
Scott J. Bowman, CFO of HIBBETT SPORTS INC
 
END OF EXHIBIT 10.1